Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 1 of 22 PageID 4




                      EXHIBIT A
          Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 2 of 22 PageID 5
Filing # 111816741  E-Filed 08/14/2020 01:31:38 PM


                    IN THE COUNTY COURT OF THE TENTH JUDICIAL CIRCUIT
                             IN AND FOR POLK COUNTY, FLORIDA
                                  SMALL CLAIMS DIVISION

        Megan Thomas,
                                                          Case No.:     ______________________
              Plaintiff,

              v.                                          Ad Damnum: $1,000 + Atty Fees & Costs

        Enhanced Recovery Company, LLC,
                                                                  JURY TRIAL DEMANDED
              Defendant.

                             COMPLAINT AND DEMAND FOR JURY TRIAL

               COMES NOW the Plaintiff, Megan Thomas (“Ms. Thomas”), by and through her

        attorneys, Seraph Legal, P.A., and complains of the Defendant, Enhanced Recovery Company,

        LLC (“ERC”), stating as follows:

                                        PRELIMINARY STATEMENT

               1.      This is an action brought by Ms. Thomas against ERC for violations of the Fair

        Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                        JURISDICTION AND VENUE

               2.      Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d), the FCRA, 15 U.S.C.

        § 1681p, and Section 34.01, Florida Statutes.

               3.      ERC is subject to the provisions of the FDCPA, the FCRA, and to the jurisdiction

        of this Court pursuant to Section 48.193, Florida Statutes.

               4.      Venue is proper in Polk County, Florida, under Section 47.051, Florida Statutes, as

        the acts complained of were committed and/or caused by the Defendant within Polk County,

        Florida.



                                                   Page 1 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 3 of 22 PageID 6




                                            PARTIES

       5.      Ms. Thomas is a natural person residing in the city of Bartow, Polk County,

Florida, and a Consumer as defined by the FDCPA, 15 U.S.C. § 1692a(3).

       6.      ERC is a Delaware limited liability company with a primary business address of

8014 Bayberry Rd., Jacksonville, FL 32256.

       7.      ERC’s Florida registered agent is Corporation Service Company, 1201 Hays St.,

Tallahassee, FL 32301.

       8.      ERC is registered with the Florida Office of Financial Regulation as a Consumer

Collection Agency (“CCA”), holding license number CCA0900170. SEE PLAINTIFF’S

EXHIBIT A.

       9.      ERC is a Debt Collector within the meaning of the FDCPA, 15 U.S.C. § 1692a(6),

in that it uses postal mail or another instrumentality of interstate commerce, for its business, the

principal purpose of which is the collection of debts, and/or it regularly collects or attempts to

collect, directly or indirectly, debts owed or due or asserted to be owed or due another.

       10.     As a licensed CCA, ERC knows or should know the requirements of the FDCPA.

                                  FACTUAL ALLEGATIONS

                                            The Debt

       11.     Around February 2014, Ms. Thomas allegedly incurred a $602 debt (the “Debt”)

relating to a cable television bill from Bright House Networks, LLC (“Bright House”).

       12.     The Debt arose from residential cable television and internet services that were for

family, personal, or household purposes, and therefore meets the definition of Debt within the

FDCPA, 15 U.S.C. § 1692a(5).

       13.     In early 2014, Bright House charged the debt off as uncollectable.


                                           Page 2 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 4 of 22 PageID 7




        14.     Bright House was the entity to whom the Debt was originally alleged owed, and

therefore the Original Creditor of the Debt.

        15.     From the time of account opening through its charge-off, Ms. Thomas’ account was

with Bright House.

                     Charter Communications Acquires Bright House in 2016

        16.     In May 2016 – more than two years after the Debt was charged off – Bright House

was purchased by Charter Communications, Inc. (“Charter”).

        17.     Prior to its purchase by Charter, Bright House billed for its services under the name

“Bright House Networks” and advertised itself to the public with a distinctive logo incorporating

its name. SEE PLAINTIFF’S EXHIBIT B.

        18.     After Charter purchased Bright House, it provided cable and internet services under

the brand name “Spectrum.”

        19.     In April 2020, Charter, or an unknown successor-in-interest, transferred, sold, or

assigned the Debt to ERC for collection.

                       ERC Claims Charter Was Original Creditor of Debt

        20.     Charter provided information about the Debt to ERC, including the name of the

original creditor.

        21.     In May 2020, ERC reported the Debt to Experian (“Experian”), a nationwide

Consumer Credit Reporting Agency (“CRA”). SEE PLAINTIFF’S EXHIBIT C.

        22.     ERC reported to Experian that the original creditor of the Debt was “CHARTER

COMMUNICATIONS.” Id.

        23.     However, Charter is not the original creditor of the Debt; Bright House is.




                                            Page 3 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 5 of 22 PageID 8




        24.     Charter had absolutely nothing to do with the Debt beyond purchasing the parent

company of Bright House several years after the Debt was charged off.

        25.     An unsophisticated consumer would not recognize a debt incurred to “CHARTER

COMMUNICATIONS” as the original creditor, since: (a) the Debt was incurred to Bright House;

(b) all relevant bills sent by the original creditor bore the Bright House name and logo; and, (c)

Bright House had no affiliation with Charter during the consumer’s interaction with the company.

        26.     ERC’s failure to accurately report the original creditor would therefore deceive and

confuse an unsophisticated consumer, who would believe that Charter was the original creditor of

the alleged debt, thus placing her at a disadvantage in charting a course of action in response to

the collection effort.

        27.     The false identification of the original creditor of an account materially

disadvantages an unsophisticated consumer and is itself sufficient to violate the FDCPA. See, e.g.,

Tourgeman v. Collins Fin. Servs., Inc. 755 F.3d 1109 (9th Cir. 2014) (“We conclude that the

misidentification of the original creditor is independently sufficient to constitute a violation of the

Act. We are persuaded that, in the context of debt collection, the identity of a consumer's original

creditor is a critical piece of information, and therefore its false identification in a dunning letter

would be likely to mislead some consumers in a material way.”)

        28.     Further, the Credit Reporting Resource Guide, published by the Consumer Data

Industry Association (“CDIA”), a trade association representing the CRAs, including Trans Union,

states that, “The purpose of reporting the original creditor name is to help consumers identify

the source of accounts when they appear on credit reports. Without the original creditor names,

consumers may not know what the accounts represent.” (Emphasis original). SEE PLAINTIFF’S

EXHIBIT D.


                                            Page 4 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 6 of 22 PageID 9




       29.     The Credit Reporting Resource Guide instructs debt collectors like ERC to

“(r)eport the name of the company/creditor that originally opened the account for the consumer.”

Id.

       30.     Experian requires their furnishers of data, including ERC, to report data in

compliance with the Credit Reporting Resource Guide.

       31.     On information and belief, at all times relevant, ERC knew that it was falsely

reporting the name of the original creditor to the CRAs.

       32.     ERC’s reports of the Debt to the CRAs were Communications as defined by the

FDCPA, 15 U.S.C. § 1692a(2).

       33.     Ms. Thomas has hired the aforementioned law firm to represent her in this matter

and has assigned to it her right to fees and costs.

                                        COUNT I
                                VIOLATIONS OF THE FDCPA

       34.     Ms. Thomas incorporates paragraphs 1 – 33 as if fully restated herein.

       35.     ERC violated 15 U.S.C. § 1692e and 1692e(10) when it used misleading and

deceptive means to attempt to collect a debt by falsely reporting to a nationwide CRA that the

original creditor of the Debt was Charter Communications, when this was false, and the original

creditor was actually Bright House Networks.

       36.     ERC violated 15 U.S.C. § 1692e(2)(a) when it made false representations about the

character, amount and legal status of a debt by falsely reporting to a nationwide CRA that the

original creditor of the Debt was Charter Communications, when this was false, and the original

creditor was actually Bright House Networks.




                                            Page 5 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 7 of 22 PageID 10




       37.     ERC violated 15 U.S.C. § 1692e(8) when it communicated credit information

which it knew or should have known was false, specifically by reporting to Experian that the

original creditor of the Debt was Charter Communications.

       38.     ERC’s conduct renders it liable for the above-stated violations of the FDCPA

   WHEREFORE, Ms. Thomas respectfully requests that this Honorable Court enter judgment

against ERC, and for her, for:

       a. Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       b. Actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       c. Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3); and,

       d. Such other relief that this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Ms. Thomas demands a jury trial on all issues so triable.

Respectfully submitted on August 14, 2020, by:

                                                    SERAPH LEGAL, P. A.

                                                    /s/ Bridget L. Dow
                                                    Bridget L. Dow
                                                    Florida Bar No.: 1022866
                                                    BDow@seraphlegal.com
                                                    /s/ Bryan J. Geiger
                                                    Bryan J. Geiger, Esq.
                                                    Florida Bar No.: 119168
                                                    BGeiger@seraphlegal.com
                                                    2002 E. 5th Avenue, Suite 104
                                                    Tampa, FL 33605
                                                    Tel: 813-567-1230
                                                    Fax: 855-500-0705
                                                    Attorneys for Plaintiff




                                          Page 6 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 8 of 22 PageID 11




ATTACHED EXHIBIT LIST
A.  ERC’s Florida CCA License
B.  Bright House Logo
C.  Plaintiff’s Trans Union Consumer Disclosure, June 5, 2020, Excerpt
D.  Credit Reporting Resource Guide, Original Creditor Name Excerpt




                                       Page 7 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 9 of 22 PageID 12


                               EXHIBIT A
                        ERC’s Florida CCA License




                                 Page 8 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 10 of 22 PageID 13


                                EXHIBIT B
                             Bright House Logo




                                  Page 9 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 11 of 22 PageID 14


                                EXHIBIT C
       Plaintiff’s Experian Consumer Disclosure, June 5, 2020, Excerpt




                                 Page 10 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 12 of 22 PageID 15


                                EXHIBIT C
       Plaintiff’s Experian Consumer Disclosure, June 5, 2020, Excerpt




                                 Page 11 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 13 of 22 PageID 16


                                EXHIBIT C
       Plaintiff’s Experian Consumer Disclosure, June 5, 2020, Excerpt




                                 Page 12 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 14 of 22 PageID 17


                                EXHIBIT D
       Credit Reporting resource Guide, Original Creditor Name Excerpt




                                 Page 13 of 13
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 15 of 22 PageID 18
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 16 of 22 PageID 19
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 17 of 22 PageID 20
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 18 of 22 PageID 21
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 19 of 22 PageID 22
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 20 of 22 PageID 23


            IN THE COUNTY COURT OF THE TENTH JUDICIAL CIRCUIT
                     IN AND FOR POLK COUNTY, FLORIDA
                          SMALL CLAIMS DIVISION

Megan Thomas

       Plaintiff,

v.                                                    Case No.: 20-SC-4737


Enhanced Recovery Company, LLC

      Defendant.
___________________________________/

                           WAIVER OF SERVICE OF PROCESS

TO:            Bridget Lynn Dow, Esq.
               Seraph Legal, P.A.
               2002 E. 5th Avenue, Suite 104
               Tampa, FL 33605

       I acknowledge receipt of your request that I waive service of process in the above-

captioned lawsuit of as of the date below.

       I agree to save the cost of service of process and an additional copy of the complaint in

this lawsuit by not requiring that the entity on whose behalf I am acting be served with judicial

process in the manner provided by Fla. R. Civ. P. 1.070.

       I declare that my relationship to ENHANCED RECOVERY COMPANY, LLC, the

entity to whom the notice was sent, and my authority to accept service on behalf of such entity,

pursuant to Florida Rule of Small Claims 7.050(a)(2), is as follows:

       Rocky Landoll, Director of Legal for Enhanced Recovery Company, LLC

       8014 Bayberry Road, Jacksonville, FL 32256 (904)680-2591, rlandoll@ercbpo.com




                                             Page 1 of 3
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 21 of 22 PageID 24


       The entity on whose behalf I am acting will retain all defenses or objections to the lawsuit

or to the jurisdiction or venue of the court except for any objections based on a defect in the

summons or in the service of the summons.
                           11
       Executed on this on ___ day of September, 2020.


                                                      Rocky Landoll
                                             _________________________________________

                                             Rocky Landoll,

                                             Director of Legal,

                                             Enhanced Recovery Company, LLC

                                             8014 Bayberry Road,

                                             Jacksonville, FL 32256

                                             (904)680-2591,

                                             rlandoll@ercbpo.com




                                                2
Case 8:20-cv-02157-TPB-JSS Document 1-1 Filed 09/14/20 Page 22 of 22 PageID 25


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this ____ day of September 2020, a copy of the foregoing

was filed electronically via E-Filing Portal. A true and correct copy of the foregoing will be sent

to the following by email:


       Bridget Lynn Dow, Esq.
       Seraph Legal, P.A.
       2002 E. 5th Avenue, Suite 104
       Tampa, FL 33605
       Bdow@seraphlegal.com


                                             ___________________________
                                             Defendant Counsel




                                                3
